Name: COMMISSION REGULATION (EC) No 1561/97 of 1 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 2. 8 . 97 EN Official Journal of the European Communities No L 208 /19 COMMISSION REGULATION (EC) No 1561 /97 of 1 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 2 August 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 August 1997 . For the Commission Monika WULF-MATHIES Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . 0 OJ No L 325, 14. 12. 1996, p. 5 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 208/20 EN Official Journal of the European Communities 2 . 8 . 97 ANNEX to the Commission Regulation of 1 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value ex 0707 00 25 052 73,0 999 73,0 0709 90 79 052 65,7 999 65,7 0805 30 30 388 61,2 524 58,5 528 50,2 999 56,6 0806 10 40 052 120,4 400 228,6 412 124,1 512 114,3 600 139,6 624 169,6 999 149,4 0808 10 92, 0808 10 94, 0808 10 98 388 82,5 400 68,3 508 60,1 512 51,5 528 57,4 800 142,7 804 85,5 999 78,3 0808 20 57 052 94,7 388 57,2 512 59,7 528 33,6 l 999 61,3 0809 20 69 052 236,2 400 214,2 616 166,0 999 205,5 0809 40 30 064 110,1 066 100,4 I 624 185,5 999 132,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996 , p. 6). Code '999 ' stands for 'of other origin '.